Citation Nr: 1528890	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a stomach muscle injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to June 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Central Office hearing in November 2012; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in June 2014 when they were remanded for additional development.  

The Board notes that multiple issues were referred in the June 2014 Remand for appropriate action by the Agency of Original Jurisdiction.  Such issues were adjudicated in March and June 2015 rating decisions, and the Veteran has not expressed disagreement with the decisions.  Accordingly, the issues will not be addressed herein.  


FINDINGS OF FACT

1.  The Veteran's low back disability was not manifested in service or in her first postservice year, and is not shown to be otherwise directly related to her service; the preponderance of the evidence is against a finding that the low back disability was caused or aggravated by her service-connected bilateral knee disabilities.    

2.  The Veteran's bilateral ankle disabilities were not manifested in service or in her first postservice year, and are not shown to be otherwise directly related to her service; the preponderance of the evidence is against a finding that the bilateral ankle disabilities were caused or aggravated by her service-connected bilateral knee disabilities.  

3.  A chronic right shoulder disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is related to an event, injury, or disease in service.  

4.  It is not shown that the Veteran has, or during the pendency of his claim has had, a torn stomach muscle or a stomach muscle disability.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including as secondary to service-connected bilateral knee disabilities, is not warranted.  §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  Service connection for a bilateral ankle disability, including as secondary to service-connected bilateral knee disabilities, is not warranted.  §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

3.  The Veteran does not have a right shoulder disability which was incurred in or aggravated by service.  §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2014).  

4.  The criteria for service connection for a torn stomach muscle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of May 2007 and October 2007 letters that were sent prior to the initial RO decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims (the May 2007 letter provided notice of substantiating a secondary service connection claim), and of her and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A February 2015 supplemental statement of the case readjudicated the matters after the Veteran and her representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of her claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, postservice treatment records, and VA examination reports.  In June 2014, the Board remanded these matters, in part, to secure outstanding service treatment records, particularly from 1989 to 1994, as the Veteran reported in November 2007 that she was involved in an accident during service that resulted in the destruction of her service medical records.  Notably, in March 2015, the Veteran submitted a copy of a police report showing that in May 1995, a vehicle exploded under the hood, and indicated that the passengers included the Veteran.  Nonetheless, in September 2014, the VA Records Management Center responded that there was no additional service treatment records.  Hence, any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In addition, postservice treatment records from the Augusta, Georgia VA facility, Eisenhower Army Medical Center, and from the Action Physical Therapy and Georgialina Physical Therapy facilities, have been secured.  

The RO also arranged for VA examinations for the disabilities on appeal.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute medical evidence adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, neither the Veteran nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, to the extent the Veteran has alleged on a couple of occasions that her active duty included service in the Southwest Asia theater of operations, the Board finds that such allegations are not supported by her service personnel records.  See November 2007 VA examination report.  Specifically, her personnel records show that her foreign service included Korea and Puerto Rico, and there are no decorations or awards to otherwise denote service in the Southwest Asia theater of operations.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable and will not be addressed herein.  

Low Back Disability

The Veteran's available service treatment records show that on March 1995 and July 1998 report of medical history, she complained of having or having had recurrent back pain.  In the July 1998 report of medical history, she related she suffered a lower back injury while moving logs in 1991.  March 1995 and July 1998 report of medical examination revealed the spine was normal on clinical evaluation.  

On January 1999 VA examination, the Veteran complained of lower back pain.  She related she injured her lower back while lifting something in 1991.  She reported her back does well except for flare-ups a couple times a year with certain activities or with lifting.  She indicated she had undergone physical therapy and wears a brace for her lower back.  X-rays of the lumbar spine were negative.  The examiner noted that there was no clinical or radiological evidence of ongoing disease in the lumbar spine.  

Postservice treatment records include a June 2001 report noting the Veteran's complaint of lower back pain secondary to moving something heavy earlier that month.  A February 2005 report noted the Veteran denied any musculoskeletal symptoms, and physical examination of the musculoskeletal system was normal.  In a December 2007 report, she indicated she first injured her back in 1991 lifting heavy things during service with occasional flare-ups since then.  

Action Physical Therapy treatment records note the Veteran's complaint of lower back pain following a motor vehicle accident in September 2013.  She thereafter attended 15 physical therapy sessions.  

On September 2014 VA examination, the Veteran reported her initial development of lower back pain was while moving heavy railroad equipment, and later aggravated by moving heavy furniture.  She complained of intermittent lower back pain.  The diagnosis was degenerative changes of the lumbar spine.  After a review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely as not the Veteran's lumbar spine disability was related to an in-service injury or event, or caused by or aggravated by her service-connected bilateral knee disabilities as there was no significant evidence in the service treatment records to suggest she had an ongoing back condition during service.  The examiner further explained that her service-connected bilateral knee disability is not a known risk factor for the development of degenerative changes of the lumbar spine.  

On review of the evidence above, the Board notes that at the outset that the Veteran is shown to have complained about her back during service.  In addition, the evidence shows that she has complained of lower back pain after service, and was diagnosed with degenerative changes of the lumbar spine.  However, the Board finds that a back disability did not manifest during service, arthritis did not manifest to a compensable degree within the first post-service year, and a back disability is not shown to be causally or etiologically related to service.  

Postservice, the only evidence relating the Veteran's low back disability to service is her lay statements.  To the extent the Veteran contends that she has suffered from lower back pain since service, the Board finds that the lay statements are of limited probative value.  Such statements report that she injured her back during service and has experienced back pain since service.  As noted above, it is conceded that the Veteran had back complaints during service.  It is also conceded that the Veteran has reported she experienced back pain since service.  Whether the Veteran's back injury during service and her complaints postservice of lower back pain and current evidence of a lower back disability are related is a matter that requires medical expertise to determine.  The Veteran has not indicated she has the requisite medical expertise to provide such an opinion, and in fact, there is no evidence she does have this expertise.  No medical professional has ever suggested that the Veteran's low back disability was related to her military service, to include the conceded complaints during service, and the Veteran has not presented or identified the existence of any such medical evidence or opinion.  Hence, the Board finds the Veteran's statements are of limited probative value.  

While the Veteran is competent to report that she had back problems, she is not competent to diagnose degenerative changes/arthritis of the lumbar spine, a diagnosis that is based on the results of diagnostic testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent or sufficient.  The Board also finds significant that on January 1999 VA examination, during her active service, x-rays of the lumbar spine were negative and the examiner noted that there was no clinical or radiological evidence of any ongoing disease in the lumbar spine.  Thus, while it is conceded that there were back complaints during service, there was no underlying disability.  The matter of a nexus between the Veteran's active service and her current low back disability is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  The only competent medical evidence of record that directly addressed the etiology of the Veteran's low back disability is that of the September 2014 VA examination opinion which was adverse.  This adverse opinion, together with the lack of supporting medical nexus opinion, leaves the evidence against the claim.  

To the extent the Veteran has expressed that her low back disability is secondary to her service-connected bilateral knee disabilities, the only competent evidence in the record addressing this matter is that reflected in the September 2014 VA examination opinion wherein it was opined that it was less likely as not the Veteran's lumbar spine disability was caused by or aggravated by her service-connected bilateral knee disabilities as there was no significant evidence in the service treatment records to suggest she had an ongoing back condition during service.  The examiner further explained that her service-connected bilateral knee disability is not a known risk factor for the development of degenerative changes of the lumbar spine.  Such opinion was provided after a review of the Veteran's claims file and was provided by a professional competent to opine as to the etiology of the Veteran's low back disability.  On this basis, the Board finds that the September 2014 VA examination opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a low back disability.  

The weight of the competent medical evidence demonstrates that the Veteran's low back disability began many years after her active service, and was not caused by any incident of service, to include as secondary to her service-connected bilateral knee disabilities.  The Board thus finds that the preponderance of the evidence is against her claim for service connection for a low back disability.  

Bilateral Ankle Disability

The Veteran's available service treatment records show that on March 1995 report of medical history, the Veteran reported a sprained ankle (unspecified as to which ankle).  March 1995 report of medical examination revealed the lower extremities and feet were normal on clinical evaluation.  In August 1997, the Veteran complained of right ankle pain and was diagnosed with deltoid ligament sprain/strain of the right ankle, and placed on temporary physical profile for three months.  July 1998 report of medical history noted the Veteran's complaint of having or having had foot trouble, and she indicated that she experienced swelling in the mornings and throughout the day; there was no mention of the ankles.  July 1998 report of medical examination found the lower extremities were normal on clinical evaluation; the feet were abnormal on clinical evaluation, but the finding was extreme left foot pronation.  

On January 1999 VA examination, the Veteran complained of multiple physical ailments, but did not make any complaint regarding either her left or right ankle.  

Postservice evidence of record includes a March 2006 VA treatment record noting the Veteran's complaint of right ankle pain since an injury in August 2005; the diagnosis was right ankle sprain.  A March 2006 record from Georgialina Physical Therapy also noted her complaint of right ankle pain with an onset date of August 2005.  An April 2006 VA treatment record noted her complaint of right ankle instability and right ankle medial pain status post inversion six months earlier.  She related she injured her right ankle in August 2005 when her knee gave away and she fell; the diagnosis was tendonitis.  April 2006 x-rays of the right ankle were normal.  May 2006 VA MRI of the right ankle revealed edematous changes in the medial right ankle.  In August 2006, VA treatment records note the Veteran's complaint of left ankle pain since July, and right ankle pain intermittently since service; the diagnosis was tendonitis.  X-rays of the left ankle revealed mild degenerative spurring at os calcis.  

On May 2007 VA examination, the examiner noted that the Veteran uses ankle braces for stability because of injury to her ankles from her knees giving way.  

On November 2007 VA examination, the Veteran reported she injured her right ankle during a march in service.  X-rays of the right ankle were within normal limits, and the diagnosis was right ankle strain; no nexus opinion was provided.  

A May 2008 VA treatment record included the Veteran's report that she injured her left ankle while walking several years ago and felt a "tear."  

On January 2011 VA examination, the Veteran reported she stepped in a hole during a march in service and injured both ankles.  X-rays were within normal limits with small heel spurs.  The diagnosis was bilateral ankle strain.  The examiner noted that there was no evidence of a left ankle injury in service and several years passed before a left ankle disability was diagnosed.  On this basis, the examiner opined that the Veteran's left ankle disability was not caused by or a result of her active duty service.  It was also noted that the Veteran has gained approximately 110 pounds since her entry into service, and opined that her obesity is aggravating her ankles.  Moreover, she suffers from flat feet with an inversion deformity, which also contributes to her ankle discomfort.  The examiner opined that there was no evidence her bilateral ankle disabilities were the result of her active duty service.  

An October 2011 VA treatment record noted the Veteran's complaint of bilateral ankle/foot pain since stepping in a small hole two to three months ago.  An October 2013 Action Physical Therapy report noted the Veteran's report that she stepped in a hole during a march in the military and injured her ankles.  

On September 2014 VA examination, the Veteran reported her ankle pains began after a march in service.  She also recalled rolling her ankles a lot during service.  Since the injury in service, she related she has experienced residual pain and swelling in her ankles on an intermittent basis, usually precipitated by prolonged standing or walking.  The diagnosis provided by the examiner was chronic bilateral ankle strain with x-ray evidence of spur formation.  The examiner opined that it was less likely as not the Veteran's bilateral ankle disability was related to an in-service injury or event as there was no evidence of an ongoing condition during or after service, noting the negative July 1998 report of medical examination, and the lack of complaints regarding the ankles on VA examination in January 1999.  The examiner further noted that the initial complaints regarding the ankles were in 2005 and 2006, more than five years postservice.  The examiner also opined that it was less likely as not the Veteran's bilateral ankle disability was caused or aggravated by her service-connected knee disability as there was no substantial evidence in the medical literature to imply positive association between strain or ligament damage in the knees and the development of strain or spur formation in a distal joint such as the ankle.  

On review of the evidence above, the Board notes that at the outset that the Veteran is shown to have complained about her right ankle during service.  While there is no complaint, finding, or treatment for the left ankle during service, she has on multiple occasions indicated that she also injured her left ankle during service, and submitted supporting lay statements.  See, e.g., April 2008 R. Pina, fellow service member, lay statement.  In addition, the evidence shows that she has complained of bilateral ankle pain after service, and was diagnosed with bilateral ankle tendonitis, as well as bilateral ankle strain with x-ray evidence of spur formation.  However, the Board finds that a disability of either the left or right ankle did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  

Postservice, the only evidence relating the Veteran's bilateral ankle disability to service is her lay statements.  To the extent the Veteran contends that she has suffered from bilateral ankle pain since service, the Board finds that the lay statements are of limited probative value.  Such statements report that she injured her ankles during service and has experienced bilateral ankle pain since service.  As noted above, it is conceded that the Veteran injured her ankles during service.  It is also conceded that the Veteran has reported she experienced ankle pain since service.  Whether the Veteran's left and right ankle injury during service and her complaints postservice of bilateral ankle pain and current evidence of a bilateral ankle disability are related is a matter that requires medical expertise to determine.  The Veteran has not indicated she has the requisite medical expertise to provide such an opinion.  No medical professional has ever suggested that the Veteran's bilateral ankle disability was related to her military service, to include the conceded injury during service, and the Veteran has not presented or identified the existence of any such medical evidence or opinion.  Hence, the Board finds the Veteran's statements are of limited probative value.  

While the Veteran is competent to report that she had ankle problems, she is not competent to diagnose ankle tendonitis, or ankle strain with spur formation, a diagnosis that is based on the results of diagnostic testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent or sufficient.  The Board also finds significant that on January 1999 VA examination, during her active service, the Veteran expressed symptomatology for various physical ailments, but no complaint regarding either her left or right ankle was provided.  Thus, while it is conceded that there was an injury to the ankles during service, no underlying disability was diagnosed.  The matter of a nexus between the Veteran's active service and her current bilateral ankle disability is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  The only competent medical evidence of record that directly addressed the etiology of the Veteran's bilateral ankle disability is that of the January 2011 and September 2014 VA examination opinions which were adverse.  These adverse opinions, and particularly the September 2014 examination opinion, together with the lack of supporting medical nexus opinion, leaves the evidence against the claim.  

To the extent the Veteran has expressed that her bilateral ankle disability is secondary to her service-connected bilateral knee disabilities, the only competent evidence in the record addressing this matter is that reflected in the September 2014 VA examination opinion wherein it was opined that it was less likely as not the Veteran's bilateral ankle disability was caused by or aggravated by her service-connected bilateral knee disabilities as there was no significant evidence in the medical literature to imply a positive association between strain or ligament damage in the knees and the development of strain or spur formation in a distal joint such as the ankle.  Such opinion was provided after a review of the Veteran's claims file and was provided by a professional competent to opine as to the etiology of the Veteran's bilateral ankle disability.  On this basis, the Board finds that the September 2014 VA examination opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a bilateral ankle disability.  

The weight of the competent medical evidence demonstrates that the Veteran's bilateral ankle disability began after her active service, and was not caused by any incident of service, to include as secondary to her service-connected bilateral knee disabilities.  The Board thus finds that the preponderance of the evidence is against her claim for service connection for a bilateral ankle disability.  

Right Shoulder Disability

The Veteran's available service treatment records show that on March 1995 and July 1998 report of medical history, she complained of having or having had a painful or "trick" shoulder or elbow.  In the July 1998 report of medical history, she related her right shoulder slipped out of joint while moving logs in 1991.  March 1995 and July 1998 report of medical examination revealed the upper extremities were normal on clinical evaluation.  Service treatment records also include a June 1997 report noting her complaint of left shoulder pain for six days after moving furniture.  In August 1997, she complained of right wrist pain after falling while moving equipment down stairs; there was no mention of the right shoulder.  

On January 1999 VA examination, the Veteran reported she injured her right wrist in 1998 moving furniture; no complaint or finding was made regarding the right shoulder.  

Postservice treatment records include March 2004, February 2005, and August 2006 VA treatment records which found on physical examination the musculoskeletal system was normal, and there were no arthralgias.  On November 2007 VA examination, the Veteran reported she injured her right shoulder during physical training transferring equipment.  X-rays of the right shoulder were within normal limits, and the diagnosis was right shoulder strain; no nexus opinion was provided.  

Postservice treatment records also show that in February 2010, the Veteran complained of a possible right shoulder injury one month prior while exercising and later while moving books.  In May 2010, the Veteran complained of pulling her right shoulder muscle while lifting her grandchild out of the tub.  She also related her right shoulder pain began during a march in 1994 when she dislocated her shoulder.  A June 2010 report noted indicated she had a history of right shoulder dislocation in the military 15 years ago.  July 2010 MRI of the right shoulder revealed mild acromioclavicular joint arthrosis and minimal subacromial bursitis.  

An October 2013 Action Physical Therapy treatment record included the Veteran's report that she dislocated her right shoulder during a physical training test.  

On September 2014 VA examination, the Veteran related she injured her right shoulder moving heavy furniture during active service.  She reported that she experienced daily pain, stiffness, and limited range of motion, and intermittent dislocations one to two times per year, fixed by her husband popping it back into place.  The diagnosis was right acromioclavicular joint arthrosis.  After review of the claims file and physical examination of the Veteran, it was opined that although there is a complaint of periodic shoulder problems during service, there was no evidence of an ongoing diagnosed right shoulder disability.  The current right shoulder disability appears to post-date service by several years.  

On review of the evidence above, the Board notes that at the outset that the Veteran is shown to have complained about her right shoulder during service.  In addition, the evidence shows that she has complained of right shoulder pain after service, and was diagnosed with acromioclavicular joint arthrosis of the right shoulder.  However, the Board finds that a right shoulder disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  

Postservice, the only evidence relating the Veteran's right shoulder disability to service is her lay statements.  To the extent the Veteran contends that she has suffered from right shoulder pain since service, the Board finds that the lay statements are of limited probative value.  Such statements report that she injured her right shoulder during service and has experienced shoulder pain since service.  As noted above, it is conceded that the Veteran complained about her right shoulder during service, although the exact nature of the problem is unclear as her statements regarding how she injured her right shoulder have varied.  See, e.g., May 2010 VA treatment record (indicating her right shoulder pain began during a march); cf. June 2007 Veteran statement (reporting she injured her shoulder moving furniture).  Whether the Veteran's right shoulder complaints during service and her complaints postservice of right shoulder pain and current evidence of a right shoulder disability are related is a matter that requires medical expertise to determine.  The Veteran has not indicated she has the requisite medical expertise to provide such an opinion.  No medical professional has ever suggested that the Veteran's right shoulder disability was related to her military service, to include the conceded complaints during service, and the Veteran has not presented or identified the existence of any such medical evidence or opinion.  Hence, the Board finds the Veteran's statements are of limited probative value.  

While the Veteran is competent to report that she had right shoulder problems, she is not competent to diagnose acromioclavicular joint arthrosis of the right shoulder, a diagnosis that is based on the results of diagnostic testing, and only appeared on July 2010 MRI testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent or sufficient.  The matter of a nexus between the Veteran's active service and her current right shoulder disability is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  The only competent medical evidence of record that directly addressed the etiology of the Veteran's right shoulder disability is that of the September 2014 VA examination opinion which was adverse.  This adverse opinion, together with the lack of supporting medical nexus opinion, leaves the evidence against the claim.  

The weight of the competent medical evidence demonstrates that the Veteran's right shoulder disability began many years after her active service, and was not caused by any incident of service.  The Board thus finds that the preponderance of the evidence is against her claim for service connection for a right shoulder disability.  




Stomach Muscle Injury

The Veteran's available service treatment records are silent for findings, treatment, or diagnoses relating to a torn stomach muscle except for a March 1995 report of medical examination wherein the Veteran related she had suffered torn stomach ligaments; there was no actual diagnosis of torn stomach muscles or a stomach muscle disability.  

Postservice treatment records include October 2002, March 2004, and October 2005 VA treatment records that found physical examination and x-rays of the abdomen were normal.  On September 2014 VA examination, physical examination revealed no evidence of any visible deformity, herniation, or asymmetry of the abdominal muscles.  After review of the claims file and physical examination of the Veteran, the examiner opined that the claim of an old abdominal muscle injury is unfounded and that it was less likely as not associated with an in-service injury or event.  

The evidence of record does not show the Veteran has, or at any time during the appeal period has had, a disability manifested by torn stomach muscles/ligaments or a stomach muscle disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  While the Veteran is competent to report symptoms she experiences, and particularly that she injured her stomach during service, whether or not such symptoms and the purported injury during service reflect an underlying stomach muscle disability, to include torn stomach muscles/ligaments, is a question beyond the capability of her lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Likewise, the Veteran's mother is certainly competent to report what the appellant told her, i.e., that the Veteran injured her stomach during service and that she felt that she tore her stomach muscles/ligaments during service.  See December 2007 lay statement.  However, absent competent evidence of a disability manifested by torn stomach muscles/ligaments or a stomach muscle disability, there is no valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges that the Veteran has reported, and the postservice evidence reflects, a diagnosis of Arnold-Chiari malformation.  See December 2013 VA MRI of the brain; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1113 (31st ed. 2007) (defining Arnold-Chiari malformation as herniation of the cerebellar tonsils and vermis through the foramen magnum into the spinal canal.  It is always associated with lumbosacral myelomeningocele, and hydrocephalus and mental defects are common).  Moreover, it has been indicated that it has likely been present from birth.  However, there is no evidence that such disability is related to an abdominal wall injury in service, and the above medical definition illustrates no link to the abdomen or abdominal injuries.  Hence, the Board finds that this evidence does not change the outcome.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral ankle disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a stomach muscle injury is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


